         Case 2:19-cv-01912-RSM Document 2 Filed 11/26/19 Page 1 of 1



     Nicholas Ranallo, Attorney at Law (SBN 275016)
 1   5058 57th Ave. S.
 2   Seattle, WA 98118
     Telephone No.: (831) 607-9229
 3   Fax No.: (831) 533-5073
     Email: nick@ranallolawoffice.com
 4   Attorney for Plaintiff
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
 8   RONDEVOO TECHNOLOGIES, LLC,
 9                                                      Civil Action No.: 19-cv-1912
                 Plaintiff,
10
           v.                                           TRIAL BY JURY DEMANDED
11
     DRVISION TECHNOLOGIES, LLC,
12
13               Defendant.

14                            CORPORATE DISCLOSURE STATEMENT

15          Pursuant to Rule 7.1, of the Federal Rules of Civil Procedure, Plaintiff, Rondevoo
16   Technologies, LLC (“Rondevoo”), states that it is a limited liability company. It has a parent
17
     company, Red Dragon Innovations, LLC, whose constituent members are Dan Cotman and Pai
18
     Yeh. No publicly held corporation owns ten percent (10%) or more of its stock.
19
20
     DATED: November 26, 2019           NICHOLAS RANALLO, ATTORNEY AT LAW
21
22
23                                      By: /s/ Nicholas Ranallo
                                           Nicholas Ranallo (Cal Bar # 275016)
24                                         5058 57th Ave. S.
                                           Seattle, WA 98118
25                                         Phone: (831) 607-9229
26                                         Fax: (831) 533-5073
                                           nick@ranallolawoffice.com
27
28
                                                    1
                                  CORPORATE DISCLOSURE STATEMENT
